DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 5-6, 9-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (JP 2018-197723) (machine translation provided).  
	Regarding claim 1, Cheng teaches a battery pack 3 (Figs. 1-5; not limited to full disclosure), comprising:
at least one battery cell 2 (P6, 15, 23), the at least one cylindrical battery cell 2 including: 
first and second end portions spaced apart from each other in a length direction of the at least one battery cell (intrinsic to the described cylindrical battery – P5, 23), and
an outer peripheral surface 2a (illustrated, Fig. 5a-5b) between the intrinsic first and second end portions of the cylindrical battery cell (P5, 23, 55);
 a measuring circuit board connected to the at least one battery cell (P30, 49), the circuit board to monitor the at least one battery cell 2 [see the description of a measuring circuit board – P30; furthermore, the italicized language is functional language that does not impart any further 
a sensor 1 extending from the circuit board toward the at least one battery cell 2 (the feature is considered intrinsic to the described feature of the temperature measuring element 13 of temperate sensor 1 is connected to a measuring circuit board – P30, 49; thus, the sensor 1 intrinsically must extend, indirectly or directly, from the circuit board), the sensor 1 contacting the outer peripheral surface 2a of the at least one battery cell (see Fig. 5), and the sensor 1 including: 
a casing (11, 12) (housing 11 that is integrated with heat transfer body 12 – P29) having a first surface 14a that is concave toward the outer peripheral surface of the at least one battery cell 2 (Fig. 5; abstract; P7, 50), 
a thermistor chip 13 inside the casing (11, 12) (P30)
a lead wire 18 extending from the thermistor chip 13 outside the casing (11, 12), and 
a potting resin material 61 (“a filler”) inside the casing (11, 12) (P32-33).  
Regarding claim 2, Cheng teaches wherein the sensor 1 is a three-dimensional body with many parts extending in all directions (see Figs. 1-5ab).  No matter where the circuit board is oriented (since it is not shown- P30), under a given orientation of the battery pack 3 arbitrarily selected, the sensor 1 will intrinsically extend in an “upright position” with respect to the circuit board depending on the part selected of sensor 1.  As illustrated in Fig. 5b, the sensor also extends along the length direction of the at least one battery cell 2.  
Regarding claim 5, Cheng teaches wherein the casing (11, 12) of the sensor 1 includes: 

a second surface (see surface pointed to in Fig. 2 by reference numeral 11; annotated below) which is flat and is opposite the first surface (Figs. 2, 5a-5b); and 
lateral surfaces connecting the first surfaces 14a and second surfaces to each other, the lateral surfaces including first lateral surfaces 15, 15 adjoining the first surface 14a, and second lateral surfaces (annotated below) adjoining the second surface:

    PNG
    media_image1.png
    628
    693
    media_image1.png
    Greyscale
  
Regarding claim 6, Cheng teaches wherein the first surface 14a, the second surface, and the lateral surfaces form a closed cross-section of the casing (see Fig. 5a as annotated above).  
Regarding claim 9, Cheng teaches the battery pack 3 further comprising a pressing body 20  (“pressing member”) (P35-39), the pressing member 20 pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (Fig. 5a, 5b; P38).  Alternatively, pressing wall 70 also reads on a pressing member, the pressing wall 70 (“pressing member”) 
Regarding claim 10, Cheng teaches wherein the pressing member 20 is in (indirect) contact with a second surface (options annotated below) of the sensor 1, the second surface of the sensor being opposite the first surface 14a of the casing (11 ,12), and the first surface 14a of the sensor casing 1 being in (direct) contact with the at least one battery cell 2 (Fig. 5):

    PNG
    media_image2.png
    572
    776
    media_image2.png
    Greyscale

Regarding claim 15, Cheng teaches wherein the casing (11, 12) and the potting resin material 61 (“filler”) of the sensor 1 include different resin materials (e.g., heat transfer body 12 may be a metal (P4, 9, 17, 27) and the potting resin material 61 (“filler”) may be a resin material having excellent thermal conductivity including epoxy resin – P33).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-3, 5-10, and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) (machine translation provided) in view of Yoo (US 2012/0121939). 
	Regarding claim 1, Cheng teaches a battery pack 3 (Figs. 1-5; not limited to full disclosure), comprising:
at least one battery cell 2 (P6, 15, 23), the at least one cylindrical battery cell 2 including: 
first and second end portions spaced apart from each other in a length direction of the at least one battery cell (intrinsic to the described cylindrical battery – P5, 23), and
an outer peripheral surface 2a (illustrated, Fig. 5a-5b) between the intrinsic first and second end portions of the cylindrical battery cell (P5, 23, 55);
 a measuring circuit board connected to the at least one battery cell (P30, 49), the circuit board to monitor the at least one battery cell 2 [see the description of a measuring circuit board – 
a sensor 1 extending from the circuit board toward the at least one battery cell 2 (the feature is considered intrinsic to the described feature of the temperature measuring element 13 of temperate sensor 1 is connected to a measuring circuit board – P30, 49; thus, the sensor 1 intrinsically must extend, indirectly or directly, from the circuit board.  Alternatively, the construct is a known configuration as taught by Yoo, Yoo teaching analogous art of a battery pack including circuit board 100 and a thermistor 300 having a curved side 330 in contact with a cylindrical cell 200 (Figs. 4A-4B), wherein the thermistor 300 extends from the circuit board 100 toward the at least one battery cell 200 (see Figs. 1A, 1B, 2):

    PNG
    media_image3.png
    381
    444
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    441
    415
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    430
    390
    media_image5.png
    Greyscale


Furthermore regarding claim 1, Cheng teaches the sensor 1 contacts the outer peripheral surface 2a of the at least one battery cell (see Fig. 5), and the sensor 1 including: 
a casing (11, 12) (housing 11 that is integrated with heat transfer body 12 – P29) having a first surface 14a that is concave toward the outer peripheral surface of the at least one battery cell 2 (Fig. 5; abstract; P7, 50), 
a thermistor chip 13 inside the casing (11, 12) (P30)
a lead wire 18 extending from the thermistor chip 13 outside the casing (11, 12), and 
a potting resin material 61 (“a filler”) inside the casing (11, 12) (P32-33).  
Regarding claim 2, Cheng teaches wherein the sensor 1 is a three-dimensional body with many parts extending in all directions (see Figs. 1-5ab).  No matter where the circuit board is oriented (since it is not shown- P30), under a given orientation of the battery pack 3 arbitrarily selected, the sensor 1 will intrinsically extend in an “upright position” with respect to the circuit board depending on the part selected of sensor 1.  As illustrated in Fig. 5b, the sensor also extends along the length direction of the at least one battery cell 2.  Alternatively, as detailed above in Cheng as modified by Yoo, the connection of the thermistor 300 to the circuit board is 
Regarding claim 3, as detailed above in Cheng as modified by Yoo, the connection of the thermistor 300 to the circuit board is such that the lead wire 310 extends outward from the casing 320, the lead wire extending through a terminal accommodation hole 120 (“a lead hole”) of the circuit board 100 in an upright position (Fig. 2).  
 Regarding claim 5, Cheng teaches wherein the casing (11, 12) of the sensor 1 includes: 
the first surface 14a having a concavely curved surface which matches a shape of the outer peripheral surface 2a of the at least one battery cell 2 (P5, 23; Figs. 5a-5b; 
a second surface (see surface pointed to in Fig. 2 by reference numeral 11; annotated below) which is flat and is opposite the first surface (Figs. 2, 5a-5b); and 
lateral surfaces connecting the first surfaces 14a and second surfaces to each other, the lateral surfaces including first lateral surfaces 15, 15 adjoining the first surface 14a, and second lateral surfaces (annotated below) adjoining the second surface:

    PNG
    media_image1.png
    628
    693
    media_image1.png
    Greyscale
  
Regarding claim 6, Cheng teaches wherein the first surface 14a, the second surface, and the lateral surfaces form a closed cross-section of the casing (see Fig. 5a as annotated above).  
Regarding claim 7, Cheng fails to teaches wherein the first surface 14a is widest among the first surface 14a, the second surface, and the lateral surfaces, and the second surface is narrowest among the first surface 14a, the second surface, and the lateral surfaces.  
As detailed above, Yoo teaches analogous art of a battery pack including circuit board 100 and a thermistor 300 having a curved side 330 in contact with a cylindrical cell 200 (Figs. 4A-4B), wherein the thermistor 300 extends from the circuit board 100 toward the at least one battery cell 200 (see Figs. 1A, 1B, 2, 4A, 4B).  The thermistor 300 comprises conductive connection part 320 (analogous to the claimed casing; components (11, 12) of Cheng) in which an elastic material supporting body 340 is contained, the thermistor 300 having a sensor 330 and terminals 310.  Yoo teaches the supporting body 340 and the conductive connection part 320 may have various shapes including a cuboid shape as taught by Cheng (Fig. 3B), in addition to the configurations shown in Figs. 3C, 3D, 4A, and 9 (reproduced below):     
    PNG
    media_image6.png
    233
    274
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    248
    292
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    264
    283
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    376
    319
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    269
    262
    media_image10.png
    Greyscale

	It would thus appear that the thermistor 300 and surfaces thereof may take on many shapes, sizes, and forms, with the feature of the first surface being the widest among the surfaces and the second surface being the narrowest one of design that would not alter the functionality of the thermistor 300.  Accordingly, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to alter the shape of the sensor 1 of Cheng as taught by Yoo in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 8, Cheng as modified by Yoo teaches the known construct of providing first and second laterial surfaces as claimed (Fig. 3C) in which first lateral surfaces have slopes extending from the first surface toward boundaries between the first and second laterial surfaces, and the second lateral surfaces have slopes approaching each other Attorney Docket No. 302/1818_00- 29 –toward the second surface from the boundaries between the first and second lateral surfaces.  Accordingly, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to alter the shape of the sensor 1 of Cheng as taught by Yoo (Fig. 3C) to have the above claimed feature in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board.  The change in form or shape, without any new or unexpected In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 9, Cheng teaches the battery pack 3 further comprising a pressing body 20  (“pressing member”) (P35-39), the pressing member 20 pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (Fig. 5a, 5b; P38).  Alternatively, pressing wall 70 also reads on a pressing member, the pressing wall 70 (“pressing member”) pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (P47-49).
Regarding claim 10, Cheng teaches wherein the pressing member 20 is in (indirect) contact with a second surface (options annotated below) of the sensor 1, the second surface of the sensor being opposite the first surface 14a of the casing (11 ,12), and the first surface 14a of the sensor casing 1 being in (direct) contact with the at least one battery cell 2 (Fig. 5):

    PNG
    media_image2.png
    572
    776
    media_image2.png
    Greyscale
  
Regarding claim 15, Cheng teaches wherein the casing (11, 12) and the potting resin material 61 (“filler”) of the sensor 1 include different resin materials (e.g., heat transfer body 12 .

6.	Claims 2, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) as applied to at least claim 1 above (section 3), and further in view of Kim et al. (US 2012/0169289).  It is noted that the rejection of claim 2 is an alternative rejection than the one found in section 3.
Regarding claim 2, Cheng teaches wherein the sensor 1 is a three-dimensional body with many parts extending in all directions (see Figs. 1-5ab).  No matter where the circuit board is oriented, under a given orientation of the battery pack 3 arbitrarily selected, the sensor will intrinsically extend in an “upright position” with respect to the circuit board depending on the part selected of sensor 1.  As illustrated in Fig. 5b, the sensor also extends along the length direction of the at least one battery cell 2.  
Alternatively, such an arrangement is known in the art as taught by Kim in which an analogous arcuate thermistor 10 is taught as extending in an upright position with respect to circuit board 180 and along the length direction of cylindrical battery cell 150 (see Figs. 1-3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design in arranging the sensor 1 of Cheng relative to the circuit board in order to position the sensor 1 of Cheng in an appropriate location such that it may effectively perform temperature sensing of the battery 2.  
Regarding claim 11, Cheng fails to disclose wherein the at least one battery cell 2 includes a plurality of battery cells, the battery pack 3 further comprises a cell holder providing assembly positions for the plurality of battery cells, the cell holder structurally binding the plurality of battery cells together.  
cell holder [any of spacer 100 that is part of casing 190 (Fig. 1, P31), or see P35 in which the “assembling location of the batteries 150 may be restricted by using a case having a plurality of openings into which ends of the batteries 1450 are inserted and fixed,” or spacers 100, 100 (Fig. 2, P40), or first plate member 171, or second plate member 172, or any combination thereof] providing assembly positions for the plurality of battery cells 150 (Fig. 1, P31, 35).  The battery module of Kim also utilizes an analogous thermistor 10 (“sensor”) with an arcuate profile/surface(s) to measure the temperature of the battery cells (P37-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design and technique of providing a plurality of battery cells (to provide the predictable result of increasing the voltage and/or capacity output) versus the single cell of Cheng, and to utilize the known cell holder (any of the entities individually or in combination taught by Kim) given the construct is known and taught by Kim and provides the predictable result that the plurality of battery cells can be positionally maintained.
Regarding claim 14, Cheng as modified by Kim teaches wherein:  the cell holder (first end plate 171 being part of overall cell holder) is between the circuit board 180 and the at least one battery cell 150, and the sensor (analogous thermistor 10) extends between the circuit board 180 and the at least one battery cell 150 through a “sensor penetration hole” (illustrated in Fig. 1) in the cell holder (first end plate 171).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design and technique of providing the .  

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) as applied to at least claim 1 above (section 3 above), and further in view of Nakasho et al. (US 2005/0046393).
Regarding claim 3, Cheng teaches wherein the lead wire 18  extends outward from the casing (11, 12) through an open end portion of the casing (Figs. 3, 5a).  Cheng teaches the sensor 1 is connected to a measuring circuit board (P30, 49), but fails to explicitly teach the lead wire 18 extends through a lead hole of the circuit board in an upright position as claimed.
In the same field of endeavor, Nakasho teaches a battery pack in which temperature sensor 4 has an arcuate shaped sheet 14 with its profile matched with a cylindrical battery outer peripheral surface (Fig. 13) (i.e. analogous to 14a of Cheng), wherein the temperature sensor 4 has leads 21 which extend through a lead hole of an circuit board (5, 17 – P65) in an upright position (i.e., in the context that that the structure shown in Fig. 13 is rotated 180°) (Fig. 13, P65).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known construct as taught by Nakasho when connecting the sensor 1 of Chen to the circuit board in order to provide the predictable result of providing a suitable connection between the sensor 1 and the circuit board (Fig. 13, P65).
Regarding claim 4, Cheng fails to disclose the sensor 1 further includes a pair of coupling protrusions protruding toward the circuit board from the open end portion of the casing, the pair of coupling protrusions extending through a pair of coupling holes in the circuit board.  
In the same field of endeavor, In the same field of endeavor, Nakasho teaches a battery pack in which temperature sensor 4 has an arcuate shaped sheet 14 with its profile matched with a cylindrical battery outer peripheral surface (Fig. 13) (i.e. analogous to 14a of Cheng), wherein the temperature sensor 4 is further provided with a pair of coupling protrusions (legs 13C, 13C) protruding towards the circuit board (5, 17 – P65), the pair of coupling protrusions (13C, 13C) extending through a pair of slats 17A of base plate 17 that is part of the circuit board (5, 17) and mated with arcuate shaped sheet 14 in the orientation shown (P51; Fig. 13)
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known technique and construct of coupling protrusions (legs 13C, 13C) protruding towards the circuit board (5, 17 – P65), the pair of coupling protrusions (13C, 13C) extending through a pair of slats 17A of base plate 17 that is part of the circuit board (5, 17) (P51; Fig. 13) as taught by Nakasho when connecting sensor 1 of Chen to the circuit board in order to provide the predictable result of a manner in which the entities are securely mated with one another.  Furthermore, it would have been obvious to provide the coupling protrusions (13C, 13C) such that they protrude from the open end portion of the casing (11, 12) (i.e., incorporate the plate 13 within the housing (11, 12) of Cheng) such that plate 13 mates with surface 14a) as this would maintain the overall structure presented in Nakasho (Fig. 13).  
s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) as applied to at least claim 1 above (section 3), and further in view of Yoo (US 2012/0121939).
Regarding claim 7, Cheng fails to teaches wherein the first surface 14a is widest among the first surface 14a, the second surface, and the lateral surfaces, and the second surface is narrowest among the first surface 14a, the second surface, and the lateral surfaces.  
As detailed above, Yoo teaches analogous art of a battery pack including circuit board 100 and a thermistor 300 having a curved side 330 in contact with a cylindrical cell 200 (Figs. 4A-4B), wherein the thermistor 300 extends from the circuit board 100 toward the at least one battery cell 200 (see Figs. 1A, 1B, 2, 4A, 4B).  The thermistor 300 comprises conductive connection part 320 (analogous to the claimed casing; components (11, 12) of Cheng) in which an elastic material supporting body 340 is contained, the thermistor 300 having a sensor 330 and terminals 310.  Yoo teaches the supporting body 340 and the conductive connection part 320 may have various shapes including a cuboid shape as taught by Cheng (Fig. 3B), in addition to the configurations shown in Figs. 3C, 3D, 4A, and 9 (reproduced below):     
    PNG
    media_image6.png
    233
    274
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    248
    292
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    264
    283
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    376
    319
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    269
    262
    media_image10.png
    Greyscale

	It would thus appear that the thermistor 300 and surfaces thereof may take on many shapes, sizes, and forms, with the feature of the first surface being the widest among the surfaces and the second surface being the narrowest one of design that would not alter the functionality of the thermistor 300.  Accordingly, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to alter the shape of the sensor 1 of Cheng as taught by Yoo in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 8, Cheng as modified by Yoo teaches the known construct of providing first and second lateral surfaces as claimed (Fig. 3C) in which first lateral surfaces have slopes extending from the first surface toward boundaries between the first and second laterial surfaces, and the second lateral surfaces have slopes approaching each other Attorney Docket No. 302/1818_00- 29 –toward the second surface from the boundaries between the first and second lateral surfaces.  Accordingly, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to alter the shape of the sensor 1 of Cheng as taught by Yoo (Fig. 3C) to have the above claimed feature in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board.  The change in form or shape, without any new or unexpected In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  

9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) as applied to at least claim 1 (section 3 above) above, and further in view of Watanabe (JP 2002-025633) (machine translation provided).   
Regarding claim 11, Cheng fails to disclose wherein the at least one battery cell 2 includes a plurality of battery cells, the battery pack 3 further comprises a cell holder providing assembly positions for the plurality of battery cells, the cell holder structurally binding the plurality of battery cells together.  
In the same field of endeavor, Watanabe teaches analogous art of a battery pack including a plurality of battery cells 1, the battery module comprising a “cell holder” (i.e., lower case 4 , elastic piece 6, and ribs 8) providing assembly positions for the plurality of battery cells 150 via battery holding ribs 8 (Figs. 1-2; P11-17).  The battery module of Watanabe also utilizes an analogous temperature detection element 3 (“sensor”) that may be a thermistor (P15) that contacts an outer peripheral surface of cylindrical cell 1, the temperature detection element 3 (“sensor”) connecting to and extending from circuit board 2 (Fig. 1; P11-17).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design and technique of providing a plurality of battery cells (to provide the predictable result of increasing the voltage and/or capacity output) versus the single cell of Cheng, and to utilize the known cell holder (lower case 4 including battery holding ribs 8) given the construct is known and taught by Watanabe and provides the predictable result that the plurality of battery cells can be positionally maintained.
Regarding claim 12, Cheng teaches the battery pack 3 further comprising a pressing body 20 (“pressing member”) (P35-39), the pressing member 20 pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (Fig. 5a, 5b; P38).  Alternatively, pressing wall 70 also reads on a pressing member, the pressing wall 70 (“pressing member”) pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (P47-49).
Cheng fails to disclose a pressing member that includes a fixed portion at a first end, the fixed portion being fixed to the cell holder; and Attorney Docket No. 302/1818_00-- 30 –a pressing portion at a second end, the pressing portion extending from the fixed portion and contacts the sensor as claimed.
Cheng as modified by Watanabe (rejection of claim 11, claim 12 depending therefrom) teaches a manner in which a plurality of battery cells within a cell holder may be arranged, wherein in this construct, Watanabe further teaches elastic piece 6 (“pressing member”) which presses the analogous temperature detection element 3 (“sensor”) against the outer peripheral surface of the at least one battery cell 1 (Fig. 2), wherein the elastic piece 6 (“pressing member”) includes a fixed portion at a first end, the fixed portion being fixed to the lower case 4 (“cell holder”) (see Fig. 2), the elastic piece 6 (“pressing member”) extending from the fixed portion and contacting the sensor 3 as claimed (see Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art when adopting the battery pack configuration comprising a plurality of battery cells to substitute the known pressing member construct utilized with a plurality of battery cells as taught by Watanbe for that of the individual pressing member 20/70 taught by Cheng in in order to provide a means by which the sensor 1 of Cheng, utilized in the construct with a cell holder and a plurality of 
Regarding claim 13, Cheng as modified by Watanbe teaches wherein the elastic piece 6 (“pressing member”) extends obliquely toward the sensor 3 from the fixed portion, the fixed portion being spaced apart from the sensor 3, and the pressing portion of the pressing member extending vertically together with the sensor 3 in the length direction of the at least one battery cell (Fig. 2).  

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) as applied to at least claim 1 above (section 3 above), and further in view of Yoshihara et al. (US 2013/0043425) and Kimbell et al. (US 2019/0219457).
Regarding claim 16, Cheng teaches wherein the casing (11, 12) includes a resin (P26:  housing 11 is made of resin), and the potting resin material 61 (“filler”) includes a resin material having excellent thermal conductivity including epoxy resin (P33).  Cheng does not explicitly teach that the casing (11) is a thermoplastic resin, and the resin material of potting resin material 61 (“filler”) is a thermosetting resin as claimed.  
With respect to the casing being a thermoplastic resin, in an analogous field of endeavor, Yoshiara teaches a thermoplastic resin material that can be utilized for cases, housings, and specifically a case of a temperature sensor (P106).  Yoshihara thus teaches a thermoplastic resin is a suitable material for a casing of a temperature sensor (P106).  
With respect to the potting resin material 61 (“filler”) being a thermosetting resin as claimed, in an analogous field of endeavor, Kimbell teaches a temperature probe 2 that has a temperature sensor 12 positioned in a potting material 30, wherein the potting material may include one or both of a thermoset plastic and a silicon rubber gel (P74).  
prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07).

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) as applied to at least claim 1 above, and further in view of Takei et al. (US 5,248,927).
Regarding claim 17, Cheng fails to disclose wherein the sensor 1 further includes a tab member electrically connected to one of the first and second end portions of the at least one battery cell.  In the same field of endeavor, Takei teaches analogous art of a battery pack with a temperature detecting element 28 such as a thermistor including leads 30, 31 are provided within molded member 29, wherein the configuration further includes a tab member (either of first electrode 9 or second electrode 10) also held by molded member 29 which are respectively connected to one of the first and second end portions of the at least one battery cell 21 (see Fig. 2; entire disclosure).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the sensor of Cheng 1 such that it further includes a tab member (either of first electrode 9 or second electrode 10) which are respectively .

Allowable Subject Matter
12.	Claim 18, and thus dependent claims 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features of (claims 1, 17, and 18) and specifically:
“ wherein the tab member extends across the outer peripheral surface of the at least one battery cell to penetrate the casing, the tab member electrically connecting the one of the first and second end portions of the at least one battery cell to the circuit board.”

The closest prior art is considered that cited above along with the following references which exemplify the state of the prior art:  Jung (US 2012/0028083); Garcia et al. (US 2007/0296541); Saloio et al. (US 2018/0259397); and Lee et al. (US 2012/0225334).

Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729